Term of protection of copyright and related rights (debate)
The next item is the report by Mr Crowley, on behalf of the Committee on Legal Affairs, on the proposal for a directive of the European Parliament and of the Council amending Directive 2006/116/EC of the European Parliament and of the Council on the term of protection of copyright and related rights - C6-0281/2008 -.
rapporteur. - Mr President, I should like to welcome Commissioner McCreevy into the Chamber and to thank all colleagues who are here this evening.
The extension of copyright and the term of protection has been a long and arduous journey for all of us, in particular because a huge amount of people are not fully aware of all the facts associated with copyright.
At the outset, let me put on the official record of the House my thanks to all of my colleagues, both those who support and those who oppose the proposal I am putting forward, for their contributions, their input and in particular for their helpful advice and guidance along the road. I should also like to thank the secretariat of the Committee on Legal Affairs and in particular Giorgio, who has been a very strong advocate and adviser with regard to all these areas, and, finally, Commissioner McCreevy and all his staff. I would hate to name them individually, but the man sitting next to you has done Trojan work with regard to this report and this directive.
Many lies have been told - and I use the word 'lies' guardedly with regard to what we are trying to do here. This can be condensed down very simply into four very clear areas. Firstly, the extension of the term of protection from the present 50 years to a further extension of term. We are now proposing, as part of a compromise, 70 years. That proposal for compromise is founded on some of the resistance from the Council of Ministers, and it disappoints me that the Council Presidency is not represented here tonight. In fact, all during this process I feel the Council Presidency has not been too helpful in trying to bring this issue forward. At the outset of the Czech Presidency, I advised the Prime Minister, as well as the minister with responsibility and the officials from the Czech Presidency, that this could be a great success for the Presidency as well as a success for this Parliament. But other pressures came to bear upon them, and they have taken a disinterested or semi-detached attitude with regard to trying to find solutions.
As well as that, other Member States in the Council of Ministers have purposely tried to block and hinder progress in this process by putting in spurious claims and spurious amendments without actually looking at the detail or the content or even engaging properly with Parliament to see how Parliament could be flexible with regard to what needs to happen.
But the second point with regard to what this directive is doing - and possibly the most important of all - is that for the first time it recognises the contribution of session musicians by establishing a fund to allow them to ensure that they have a return and remuneration for their work - which has been exploited by people over a long period of time - for which they may only get a one-off payment if they are lucky. This will ensure that those who are near the end of their playing careers or those who may have other economic issues with regard to them can get further protection from it.
Thirdly, with regard to the whole area of balancing the rights and the powers of those who are in negotiation between the record companies and the musicians, it gives extra rights to musicians and to others to ensure this can happen.
Fourthly, and most importantly of all, by ensuring that there is clarity with regard to how the law operates within the European Union. Many of my colleagues, particularly those from Spain and other Mediterranean countries, have put forward ideas with regard to the audiovisual sector, and we have tried to accommodate them by putting into the draft report this idea of having a separate directive to deal with the audiovisual sector, because it has different issues that relate to it and requires different solutions. Likewise, as has been discovered during the course of our debates and discussions, there is a huge area with regard to the management of the collection societies and how they best represent the rights and the collection management of the monies that are due to artists to ensure that they can come towards them.
Finally, let me just say that people should realise that this is a creative right; this is something that an individual has created and has given to us; it is something that we should pay for - not an exorbitant amount, but a small amount. The idea of copyright today is seen to be thrown away at the wind - everybody can get everything for free. If we go down that road, in the short term it may be all great for us, but in the long term it will kill creativity, it will kill the opportunity for new musicians, new bands and new experiences to come before us all.
In our audience tonight we have some musicians, some producers and, indeed, some interested parties. I would say to them that this is the first step that we see on the stage towards guaranteeing that artists and musicians can take more control of what their rights are. If we succeed in this first step, you can guarantee we can move on to the next steps towards Everest.
Member of the Commission. - Mr President, the Commission fully supports Parliament's compromise text which is tabled to be voted at this part-session. This very balanced compromise text will hopefully facilitate the adoption of the proposal at a single reading. Such an outcome will be a very welcome development for EU performers. It will show our appreciation for the creative contribution musicians make to our lives and to our culture.
Parliament's compromise text has four main planks, all of which we wholeheartedly support: firstly, an extension of the term of copyright protection for performers and record producers from 50 to 70 years; secondly, a new claim for session players amounting to 20% of record labels' off-line and online sales revenue; thirdly a 'use it or lose it' provision that allows performers to recover the rights after 50 years, should the producer fail to market the sound recording; and, fourthly, a so-called 'clean slate', which prevents record producers from making deductions from the royalties they pay to feature performers.
I am especially pleased to note that the session players' fund, which operates on the basis of 20% of gross sales revenue, has to date come through the legislative process intact. Essentially this fund is tested on the fact that, contrary to all the criticism we have heard in the past year, the term extension will, on the one hand, provide income to performers in their twilight years and, on the other hand, promote the emergence of new arts.
Let me stress that this proposal is far from a simple term extension. For the first time ever in European copyright laws there will be a scheme whereby artists participate in the labels' sales revenue: 20% of gross turnover is set aside for session artists. This is truly innovative. Mostly importantly, the 20% set aside is not revenue that accrues to a few superstars. This 20% is exclusively for distribution to the session players. Contrary to a widely-held belief, the likes of Sir Cliff Richard will not get a single penny out of the session players' fund, and record labels such as EMI or Universal, which contribute to the session players' fund, will have to make a profit on only 80% of gross turnover.
Then there is the clean slate, a provision that ends the unfortunate practice of deducting advances from featured artists' royalties. Again, this provision is there for the lesser-known performers because it is their records which often do not recoup the advances.
There is also a clause allowing performers to undo buy-out contracts once their producers cease to sell their recorded performances. All of this is highly innovative and no EU proposal has ever pushed the boat out so far in favour of performers. This is not a proposal for the benefit of record labels. This is a carefully balanced approach aimed at rewarding Europe's creators.
Some might argue that European creators are over-protected. Those who rely on copyright for their income would beg to differ. If artists stayed in the music recording business because it pays to do so, consumers would enjoy more variety as a consequence.
We also welcome the invitation for the Commission to conduct a separate impact assessment on audiovisual performers and to come forward with appropriate proposals during the course of 2010. We are confident that we can deliver the impact assessment within the time foreseen by Parliament.
The Commission agrees that the issue of managing online rights for the redistribution of TV and radio programmes merits close attention. As a corollary to the term proposal we have addressed the broadcaster's legitimate concerns on online rights. The Commission therefore proposes to make the following declaration once the proposal is adopted in Council.
The declaration would read: 'The Commission recognises the pressing need for the collective management of the rights of phonogram performers and phonogram producers when radio or television productions incorporating broadcasts from commercial phonograms as an integral part thereof are made available to the public in such a way that members of the public may access the radio or television productions from a place and at a time individually chosen by them. The Commission will take appropriate measures to facilitate the implementation of such collective management and, as a first step, the Commission will institute a structured dialogue between stakeholders with the aim of establishing a functioning licensing regime. This declaration is limited to the on-demand making available of radio or television productions and does not cover the making available of the phonogram itself.' End of the intended declaration.
The Commission put forward this proposal in July 2008. We are now in the midst of the worst economic crisis the world has seen in my lifetime. For many EU citizens this crisis affects their daily lives. Europe's performers often live a very precarious existence at the best of times. This proposal ensures that performers can in their later life recoup a share in the income they generate.
Parliament is being sensitive to this, and the process has shown that the impetus to act for our creators is still alive. I believe that all the fears expressed by those who are against term extension will prove unfounded.
In conclusion I would like to warmly thank the rapporteur, Brian Crowley, and express my appreciation and admiration for the efficient handling of this file by the European Parliament.
Mr President, I should like to congratulate our rapporteur and all the Members who have worked on this issue. I should also like to thank the commissioner for the file he submitted to us.
Performers have been overlooked all too often in previous legislation, and, like anyone else who helps to create intellectual property, they have a right to receive proper remuneration. This amendment has therefore extended this principle to performers, which is already a considerable step forward.
However, much still remains to be done, for this compromise is only a first step. The circumstances of copyright distribution companies still vary considerably in the various countries, which have very different statuses, and, from this perspective, harmonisation is not ready to be carried out in practice.
Parliament's report calls on the Commission to perform impact assessments and to monitor this measure. The next Commission will therefore be called on to continue this work. As regards the granting of licences, I should like to draw attention to the fact that the artistic community is extremely insecure as a result of approaches such as this, since artists fear that large producers will have the upper hand over works created by small producers. Therefore, a balance will still have to be found along these lines.
draftsman of the opinion of the Committee on Internal Market and Consumer Protection. - (EL) Mr President, I too should like to add my congratulations to the rapporteur and the Commission on the compromise.
The main proposals contained in the directive include the extension to the period of protection for performers and producers from 50 to 70 years, the creation of a fund for musicians and the introduction of 'use it or lose it' clauses in contracts. All this is important, and was discussed by us in committee, as were the idea of the 'use it or lose it' clause, the simplification of administrative procedures and the harmonisation of rules in all the Member States.
These were important issues which were included in the compromise, with which we are satisfied. At the same time, we are satisfied because the 70-year period brings protection into line with the period of time for which intellectual property is protected, which is also 70 years. The extension to this period of protection will help with efforts to promote young musical producers, thereby allowing Europe to become a global source of exceptional musical talent which makes an active contribution to artistic creation and job security. At the same time, the Member States will have tax revenue and Europe will become an exporter of intellectual property.
I consider the compromise to be satisfactory and welcome the success achieved.
rapporteur for the opinion of the Committee on Culture and Education. - Mr President, I should also like to congratulate the rapporteur and, for the first time in my 10 years in this place, to congratulate the Commission on both its proposal and on the compromises it came forward with later.
I come from a point of view where I like copyright. I believe copyright and patents protect people, businesses and intellectual property (IP), and intellectual property is the bedrock of entrepreneurial free market economies. People and companies happily invest time and money in the hope of finding a product - in this case, music - that people will like and want to buy. Across the world societies with strong IP protection move forward. Those that have fewer entrepreneurs and fewer patents just go backwards.
Now 38 000 session musicians in the United Kingdom have signed a petition backing these proposals. Session musicians deserve the help they will be getting from this proposal. There is one in my constituency, a guy called Ted Carroll - one of many hundreds of session musicians - who has written to me asking us to adopt these compromises. That is why I am strongly in favour of this report.
Mr President, ladies and gentlemen, this proposal being submitted to you is a positive measure for artists, for art and for culture, and our Group of the European People's Party (Christian Democrats) and European Democrats will support it.
Indeed, what is before you now is a compromise that strives to take account of the various points of view and the various interests and which - and this is the interesting part - is liable to be adopted by the Council, which so far has come up against a small blocking minority.
This compromise improves the Commission's proposal. It makes the relationships between producers and performers fairer thanks to a clause that permits performers to exercise their rights where they are not exercised by producers. It guarantees fairer conditions for session musicians in relation to soloists. Session musicians will benefit from a permanent 20% levy.
Under the Spanish Presidency we are going to give thought to extending the proposal to the audiovisual sector, that is, to producers and actors. In terms of broadcasters, I am grateful to you, Commissioner, for the declaration you just made, and I believe that a very precise declaration should in fact be attached to the Council's common position so that matters relating to the radio broadcasting of music are not jeopardised.
We are talking here about real revenue; session musicians are going to see their income tripled, to reach up to EUR 2 000. Consumers' interests are not harmed since extending the term of protection does not increase prices. Libraries' interests are not harmed since libraries do not pay royalties to performers or record producers. They pay them only to authors, and, even then, there are many exceptions.
This is why I am profoundly grateful to Mr Crowley, Mrs Gill, Commissioner McCreevy and the Commission for all of this work. It reflects the state of the world, increased life expectancy and new uses for works, and this is why we must adopt this text - to try to ensure that it is made definitive at first reading.
on behalf of the PSE Group. - Mr President, this report has had a long, and at times complex, birth within Parliament, subject to intense lobbying from all sides, and with myths and counterclaims being the order of the day. Owing to the urgency and importance of getting this report adopted in this parliamentary term, the rapporteur and our fellow shadow rapporteur have worked hard to reach agreement on the key points in the Council's position. I therefore congratulate all those who have been involved in coming to a sensible, just and sustainable consensus. I am, however, disappointed that the Council has failed time and again to reach any similar agreement.
I am pleased, though, that the report meets my main aims and the objectives of the PSE Group, and that, if we are to have an extension of the copyright term of protection, increased revenues must first and foremost benefit the performers. That is why I am able to accept the compromise amendments tabled by the rapporteur, as there are extra measures for performers.
I would like to single out some key amendments: Amendment 58, which is a permanent 'use it or lose it' clause; Amendments 59 to 61 on a permanent claim for session players, under which labels have to set aside 20% of all sales revenue; Amendment 62 on a clean slate for featured artists; Amendment 71 on the possibility for featured artists to renegotiate better contracts; and, finally, Amendment 75 on an assessment of the impact on audiovisual performers.
I would therefore like to ask colleagues who have reservations to reconsider and vote for this report. I recognise that it is not perfect and that there are concerns. In different circumstances I would have liked it to have addressed, especially for featured artists, the time period allowed for record labels under the 'use it or lose it' clause, which kicks in after a year rather than after a matter of months, which would have been preferable.
To conclude, I would ask the Council urgently to come to agreement on this issue. All the other key players have reached agreement, and performers need clarification sooner, rather than later.
on behalf of the ALDE Group. - Mr President, despite an enterprising charm offensive from the Commissioner and his services, I still cannot support this proposal to extend the copyright term.
I know the proposal was well meant, but in the digital era, when the way in which recordings are distributed is rapidly changing, why should we make an irreversible change by extending a system that, at its core, still operates with contracts and a structure more relevant to physical distribution and sale? The only hope to rescue that situation is to address the matter of contracts that have become unfair over time, and this has not been done. We should be making it clear that assignment for life without renewal clauses is no longer acceptable, and one of the prices recording companies must pay for any extension.
A lot of commendable work has been done to impose good conditions in return for the extension, but I fear these bolt-on additions do not render it fully fit for the purpose in the long-term future, and they also contain their own inconsistencies and unfairness because they have not addressed the matter of contracts.
I have looked for a compromise that I could live with, and I did offer the idea of limiting the term extension to recordings published before 1975, as appears in ALDE Amendments 80 and 81, which are compatible with the main package. I admit that this is a fix for the rock-and-roll era, which is concentrating minds right now and which saw both an explosion in popular music and remarkably poor contracts. However, such an amendment would not put us in an irreversible position for all newer recordings. It would see us through to the end of the current model of recording companies, which are, when all is said and done, the main beneficiaries of, and agitators for, this extension. It would also give us time to reflect on and develop more performer- and future-oriented proposals really fit for a digital age.
If you come back addressing the points that I have raised, then it could be a package worth voting for, but otherwise I cannot support it.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, first of all I would like to congratulate the rapporteur on the excellent work he has accomplished. Copyright protection currently lasts for a maximum of 50 years, and in my opinion this period is not sufficient to give fair remuneration to artists for their creative work and performance. Indeed, it is important to improve the social situation of artists through greater protection, provided by the institutions.
It is for this reason that we are in favour of extending the copyright protection period to 95 years, and we are requesting that the additional earnings generated by this extension be given exclusively to the artists and that, in particular, for the additional 45 years, the latter should be released from the contractual obligation requiring them to transfer part of the revenue to third parties. This measure should in fact be exclusively aimed at providing a genuine advantage for authors and performers. On the other hand, it would also be desirable for the Commission to assess the impact of and need to widen the scope of this extension to include the audiovisual sector.
on behalf of the Verts/ALE Group. - (DE) Mr President, we have a problem with copyright and we have a problem with remuneration for artists. So we should and we must become proactive and do something here. However, if we become proactive, then it is important that we react to the challenges of the digital era and not flog dead horses.
Let me explain how I arrived at this image. The proposal before us actually only honours one single promise, and that is the promise to promote the music industry. If we were to address what is actually happening with the artists and their income and calculate that, we would arrive at averages that are clearly too low for artists to support themselves and get something out of it.
Moreover, this money does not go directly to artists. The fund is too small to achieve anything. An artist with whom I discussed this told me that a redistribution was taking place here between the quick and the dead. I had to contradict him: it is a redistribution between artists and producers, the music industry, and then only the big names.
All in all, Commissioner, this proposal is not appropriate. We need to find something better. We need, for example, to create something like a flat rate. Even the proposals you make in connection with the 'use-it-or-lose-it' clause are still theoretical law. Please can we do something clever and well-founded, just as the artists recommended and requested in our hearing in the Committee on Legal Affairs.
on behalf of the GUE/NGL Group. - Mr President, I believe that the intention of this initiative was genuinely about improving the social situation of performers, as Commissioner McCreevy and our colleague Brian Crowley have asserted, but it does not in fact achieve this. Unfortunately, even the changes introduced by committee do not go far enough in improving the proposal. It is a proposal which, I believe, will ultimately reward those artists that are already successful, and indeed reward the industry.
I am baffled at the notion of extending the term of copyright, whether it is to 70 years or 95 years, and I am baffled by it not just because it is dubious and almost out of step with the digital age but also because, quite clearly, a move like that will primarily benefit industrial interests and not struggling artists.
I believe, notwithstanding all of the hard work and goodwill, that MEPs should reject this proposal. I think the Commission needs to go back to the drawing board and come up with the right proposal, one that is not just about supporting performers and artists, but that in real and practical terms will deliver precisely that.
(ES) Mr President, unlike the two previous speakers, I am in agreement with the majority of the Members who have spoken on this point.
This is a good directive, in fact an excellent directive, which is designed to protect performing artists.
When there is talk of having to find a more intelligent way of doing deals, what is actually being discussed is doing away with the concept of intellectual property. Deals can only be done if there is an established law.
We already have an established law at the national level. The Commission, under the leadership of Mr McCreevy, has adopted a fine initiative, a positive initiative, and I believe that the House should adopt the agreement that we have reached within the Committee on Legal Affairs thanks to the work done by the rapporteur, Mr Crowley, and the various shadow rapporteurs, such as Mrs Gill and Mr Toubon.
I believe this is a magnificent directive, and that it will strengthen the creation of intellectual property. In addition, the directive includes several recommendations regarding further work to be done.
I believe that the adoption of the report by this House - and I hope that the Council will align itself with the Commission and Parliament - will serve to ensure that in the next term of office the Commission will continue along this road, will make proposals to Parliament and that we will make progress within the framework of the protection of intellectual property, which is vital for the development of our European Union as a great institution based on a common culture.
(SV) Mr President, Commissioner, Mr Crowley is a capable MEP, who often comes up with intelligent proposals. This time, however, I find it difficult to follow his intentions. The Commission is proposing that the term of protection for music recordings be increased from the current 50 years to 95 years, which would nearly double the current term. Most would agree that this is excessive. The compromise that is now being talked about is 70 years, and this is heading in the right direction.
Several questions still remain, however. Will an extension increase cultural diversity and facilitate the writing of new compositions? What effect has the copyright extension in the United States had on developments there? Has it strengthened the position of the artists or is it the music companies' that are the major beneficiaries? Can we justify an extension that increases the term of protection so dramatically? Is it not too simplistic to argue that creativity and the creative desire are directly linked to the duration of protection? In my opinion, these questions have still not been answered.
As a Liberal, I believe in copyright law and the purpose behind it, and I can therefore agree with several of my fellow Members here in this House. It is, of course, important to safeguard the production of new compositions and for composers to have control over their own work, including from a financial point of view. However, our legal interventions in this House must, of course, be proportionate, and I do not think that is the case in this instance.
In my home country, the question of access to compositions on the Internet is being debated, particularly after the prominent trial that resulted in the Pirate Bay ruling. At this point in time, when copyright is the subject of intensive debate, I therefore believe that we would be making a mistake if we approved the Commission's proposal for an extension to the term of protection for musical compositions from 50 to 95 years. Therefore, like Mrs Bowles, I am going to reject the proposal in its entirety. It is my belief that the Commission should try again. Commissioner, have a rethink, rework the proposal and come back!
(IT) Mr President, ladies and gentlemen, it seems to me that, in the face of the major changes affecting the musical and cultural sector in general, Europe risks responding with protectionist solutions and outdated schemes, promising crumbs to performers and small music companies and instead ultimately furthering the interests of the big stars who will have considerably greater opportunity to increase their profits.
You see, in the wake of the Swedish court's judgment against the managers of the website The Pirate Bay, who were punished for having encouraged peer-to-peer sharing of musical material, Parliament's approval of a measure of this kind would consolidate a negative and altogether inappropriate approach to the new dynamics of the current technological era and the need of entire generations for culture, communication and freedom.
The protection of artists' freedom of expression in fact lies in their relationship with society; the freedom to produce art and the freedom to enjoy it go hand in hand and have a common adversary in the mercantile subservience of culture that would be strengthened by this legislation.
(EL) Mr President, the Commission proposal and the report want to make the creation of art and manmade culture permanent commodities. They are not designed to protect musicians.
This extension will only profit the monopoly behemoths, the multinational companies in the music, show and entertainment industry which will continue to grow rich from the creations of others. The losers will be the workers, the artists and human evolution itself because, under coercion from the multinationals, the overwhelming majority of players and performers are obliged to assign all their rights to them in return for a pittance.
This extension will generate profits of hundreds of millions of euros for the multinationals, but only a few dozen euros a year for musicians. At the same time, the large companies will also control intellectual production on the basis of the law of profit.
The Commission proposal, which is supported by the major political groups in the European Parliament, is telling proof of the nature, character and interests which the European Union defends and safeguards. In order to safeguard the profitability of capital, it is turning everything into a commodity, from water through to art, culture and the creations of man.
(SV) Mr President, the proposal to extend the copyright term to 95 years is an appalling example of how the large record companies have succeeded in lobbying for a proposal that goes entirely their way. Such a long extension to the term of protection for copyright will only hit individual consumers and it will inhibit the production of new music. We in the Confederal Group of the European United Left/Nordic Green Left have therefore tabled an amendment in which we ask for the 95 years requirement to be removed. We also ask for the whole directive to be rejected.
The rights to the song Happy Birthday are supposedly owned by the North American company Warner. People who celebrate their birthday in public hardly dare sing that song in certain places in the United States out of fear of reprisals and fines. This is an absurd example of how bad it can get when we allow individual interests and the industry to govern policy. That example was from the US, where the term of protection for copyright is already 95 years. Let this not be the case in Europe. Reject the requirement for 95 years and reject the entire directive!
I also wonder whether the Commission has carried out an impact assessment of how much of the future revenue will go to the individual artists and how much will actually be retained by the large corporations.
(EL) Commissioner, as we heard during the debate, opinions on the legislative regulation extending the period of protection for intellectual property vary.
I should like to highlight once again that the adoption of this specific directive will not affect consumers, nor will it cause the price of phonograms to rise. All of us are endeavouring to extend the period of protection of related rights in line with the increase in life expectancy. Intellectual property is protected for 70 years after the author's death, thereby generating a certain amount of revenue for their family. The current protection for related rights of performers, which covers 50 years from recording, is therefore very short. That is why the compromise setting a period of 70 years would be a good idea.
I also wish to draw your attention to the study to be prepared on actors and the possible proposal for a directive which will be presented in 2010. I also consider that actors' interpretations should be protected, especially in a period in which artistic creation is important and when technological developments can be a help in safeguarding income for artists.
To close, I hope for the European Commission's cooperation on the proposal for the new directive.
Mr President, let me be clear: I support the extension of copyright from 50 to 70 years. My problem is: who benefits?
I welcome the fact that, as demanded by the Musicians' Union, session musicians are going to get 20% of the profits for distribution. The problem is the balance between the multinational record companies and the featured artists. Many of these people signed contracts 30 or 40 years ago that gave them 8% of the dealer's price, with the companies responsible for producing, distributing and collecting the money from sales. Now these selfsame multinational record companies will get a multi-million-euro windfall for doing absolutely nothing because, in this new digital age, there is nothing to do. On the basis of an industrial structure long made redundant by technological change, it is the Sheriff of Nottingham winning, not Robin Hood. These artists should have been able to reclaim their property that they alone were responsible for creating.
(SV) Mr President, let us get one thing clear: an extension to the term of protection for copyright would not result in more or better music. What 25-year old musician would honestly say 'no, I am not going to make this record, as I will only be paid for it until I am 75 and not until I am 120'? It will not even encourage poor musicians, as it is not their records that sell more than 50 years after they were made. Instead, it encourages either the large record companies or those who have already earned a lot from their recordings. I think this has completely lost all sense of proportion.
Someone who invents a cure for cancer today will - over and above receiving the Nobel Prize for Medicine - have his or her invention protected for no more than 20 years, whereas someone who can make a record would then have that invention, or rather the record, protected for 95 years. That is out of all proportion. I do, however, agree that 70 years is better than 95, although I do nevertheless think that the best thing to do would be to reject the entire proposal.
Member of the Commission. - Mr President, I would like to think that I have learned a lot from my time here as European Commissioner. Some people might contend that I have not, but I think I have.
But one thing that I have learned is that anything touching on the area of intellectual property is fraught with all types of pitfalls. There have been a number of issues raised in this whole area of intellectual property in Parliament and the Council of Ministers, both in my time as Commissioner and in my time previously as an Irish government minister, and some of these issues have been around for 20/30 years. So I have learned that any aspect of this topic gets a tremendous amount of coverage, generates a lot of debate and polarises a lot of Members of Parliament, Member States and different stakeholders.
So I have learned that it is exceptionally difficult to address anything in this area and try to reach an acceptable solution. During my time here as Commissioner there have been many instances where we have failed to reach any agreement in certain areas.
That being so, I am not the least bit surprised at the depth and sincerity of the arguments put on all sides of this debate, because any issue relating to the intellectual property area always generate this kind of argument, and people who are on the opposing side of the compromise proposal put forward by Mr Crowley will be on totally the opposite side in other areas of intellectual property.
So it is very interesting, in this type of debate, to see people who would take one position in other areas of intellectual property taking a different position here, because this is a very difficult area, and I accept the sincerity of the people who have contributed.
There is little point in my going over all the various points raised individually and debating them, because they have been debated ad nauseam in the committee. One thing that Mr Crowley and rapporteurs from other committees did is to give it a lot of time. Parliament has given this an exceptional amount of time and an exceptional degree of effort, and many of the assistants and people in my own DG worked exceptionally hard on this to try and reach what we thought would be an acceptable compromise.
But I will touch on some of the areas. Let me just eliminate a few points at the outset that do not relate so much to this debate as to what surrounded the earlier debate by which we came up with this proposal.
Let me assure you that the people who asked me to go forward with a proposal here were the performers - that is where the intensive lobbying came from.
If there is disagreement here in the House and in Member States, I can equally say there were different views in my DG on this issue when I first came to it as to how we should proceed, and many of the differing viewpoints put forward here were reflected there as well. I think that is natural: if it generates such divided views here and in other Member States you can expect the same in the DG.
But I was lobbied fairly intensively by ordinary performers. Yes, the high-profile performers came and lent their support to the cause, because the ordinary performers thought that it would be better to have some of the big names in this particular area as well, but the ordinary performers - the session musicians, who most people have never heard of - were the biggest lobbyists here. I think it is significant to note that, as Mr Heaton-Harris said, 38 000 session musicians support this particular proposal.
So one has to make a judgement on which is the proper way to go forward. I would say that most people know the singers of their favourite four songs or records, but I doubt very much that many of them know who actually wrote them. But the writer of the song is entitled to life plus 70 years.
If I named six tunes here tonight out of the most popular tunes created, I doubt that there would be anyone in this Chamber who would be able to name who wrote the songs, but each one who knows a particular record would be able to say: that was sung by such and such. The writer gets life plus 70, but the performer gets only 50 years from the date of his performance.
From any type of moral perspective that is unfair. Some people had one hit song when they were 21 or 22 and were then never heard of again, and they did not make an awful lot of money out of it. In their twilight years when they are approaching 70 and beyond I think it would be only reasonable that they could have a little bit of additional income. You can boil down all the technical arguments and the intellectual arguments and everything else, but on the basis of fair play I think that argument wins out.
As Mr Crowley and others mentioned, this was a genuine attempt to address some of these issues - and some very conflicting issues. We have done our best to get a proposal. Mr Crowley has put an extraordinary degree of work into this area in trying to reach agreements and compromises and has worked long and hard.
I shall just refer to some of the issues raised.
Ms Gill, who is very supportive of the proposal and I thank her very much for her support, mentioned the 'use it or lose it' clause, which kicks in after a year, but, in the implementation in Member States, Member States can allow it to kick in after three months or six months if they so wish.
Ms Bowles - and I do not doubt for one moment her sincerity in this regard - feels she is not in a position to vote for this particular proposal or the compromise proposal put forward by Brian Crowley. She mentioned the matter of contracts. Well, I do not think the matter of contracts should kill the proposal. It is definitely another issue which could be the subject of another initiative if - and only if - this proposal succeeds.
Ms Lichtenberger made a fine address. I would point out to her that EUR 2 000 certainly is not peanuts for a session player. The fund, as I said earlier, is endorsed by 38 000 performers and I think they should know.
Mr Medina Ortega, from his vast experience as a politician, made a very good point, and I agree with him that we have to propose something here that has a reasonable chance of flying in the Council of Ministers as well. As he pointed out, we have to be realistic, because, with different views there as well, we have to come forward with a proposal - as Mr Crowley and others have done - that has a realistic chance of flying in the Council of Ministers, and he put that point very forcibly and well.
Mr Schmidt and Mr Musacchio made points about the existing label business models, but we are not endorsing the existing label business models. A 70-year term is open to all new innovative business models.
Mr Holm referred to the possibility of being fined, for example, for singing Happy Birthday but I think he has his ideas confused here. It is not about the song: it is only about its recording by a performer, so Mr Holm can sing Happy Birthday any time he wishes and he will not be in danger of being penalised in any way. This is about the recording by the performer, not by the writer.
Mr Mavrommatis made a number of points which we have noted but I think 70 years is the best proxy for life.
In conclusion, I would like to express my appreciation and admiration for the efficient handling of this file by everybody involved in the European Parliament. It has resulted in the compromise proposal put forward by Brian Crowley, and I think it demonstrates our willingness to improve the legal framework for our creative community. I think that in the future it will show that protecting those who create was the right choice, and that increasing efficiency of rights management infrastructures will prove wrong those who claim that better protection will lead to a less thriving online culture.
I would like to thank everybody concerned with the debate, particularly the rapporteur Brian Crowley, not because he is a colleague of mine from Ireland and a long-standing friend, but because he has put in an extraordinary amount of work to try and make this compromise acceptable to as many competing interests in Parliament as possible and also facilitated a compromise which, as Mr Medina Ortega has said, has a reasonable chance of acceptance in the Council of Minsters as well.
rapporteur. - Mr President, I should again like to thank colleagues for their contributions to this debate. Unfortunately, despite all our discussions, proposals, amendments and further re-amendments of amendments, and the changes that have taken place, some colleagues still have not grasped the way that this situation has moved on. I must say, on a very personal level, that I can appreciate everybody's viewpoint and understand where they are coming from.
it is difficult to do so when we get amendments from colleagues attached to which is an article in the Financial Times stating that we should vote against copyright, when at the bottom of that article it says 'copyright protected'. Even the Financial Times, which is opposed to copyright protection or extension, uses the copyright tool itself!
Likewise, I hear consumer organisations saying that it is wrong to extend copyright because this will interfere with consumers' rights and consumer choices, again not realising or not giving credence to the fact that copyright already exists and that those rights and protection are already there.
Likewise, I hear colleagues mentioning the imposition that this will place on innovation and creativity, but how will people create anything if they cannot protect their rights? If they cannot protect their creations, how will they do that?
Likewise, people who speak about merchandising - or 'mercantiling', as was the translation - in the record industry should wake up and smell the coffee. This has been there since the year dot. Before recorded music ever came into being, when you bought sheet music you had to pay a certain fee that went back to the creator of that music and every time it was performed the performer got a cut from it as well.
So what we are talking about is putting balance and fairness into the argument, to ensure the rights of those who are weakest in contractual terms, who are weakest in enforcement terms and who are approaching the end of their musical careers, so that they can get protection and uses.
It is important that people recognise that the advent of new technology - which we all welcome as it is fantastic - does not mean that you have the right to take something for nothing. When in the past you went into a record store and took a label's CD or vinyl record and walked out with it you would be caught for shoplifting, and downloading music free of charge without paying a fee to somebody is equivalent to that.
This is about allowing for proper mechanisms to be put in place.
I want to thank Jacques Toubon, Neena Gill and all my colleagues for their help and assistance, and am particularly grateful to Mr Medina Ortega for his useful guidance and advice in helping me out of a problem with the Spanish side of things.
That concludes this item.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
The objective of this report is to support European artists by extending the term of protection of copyright of phonograms from 50 years to 70 years.
The document also provides for establishment of a fund for session musicians, maintained from contributions of producers equivalent to at least 20% of their annual revenues from the extension of copyright. Fifty years after publication of a phonogram, the performer will be able to terminate the contract if the producer is not marketing the phonogram.
These are new, although cosmetic, changes in copyright law, which urgently needs thorough revision. Copyright existed before the Internet, and refers to a different era. Now a new approach to this matter is needed.
Current legislation, including Directive 2006/116/EC of 12 December 2006, does not fill a legal loophole which exists because of the development of new technology. Adoption of the Crowley report by the European Parliament will allow a certain multicultural protection, which will foster competitiveness in the world music industry. Parliament has also asked the Commission to make an assessment of the need for a similar extension of the term of protection of copyright to performers and producers in the audiovisual sector. No later than 1 January 2010, the Commission is to present a report on the results of this assessment to the European Parliament, the Council and the European Economic and Social Committee. We still have to wait for a thorough revision of copyright law.